DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 and 20-21 in the reply filed on 04 February 2022 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement by updating the claim set to currently indicate that claims 18-19 and 22-23 are withdrawn, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-19 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for forming a negative electrode, a method of activating a negative electrode, and accumulator, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 February 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 and 20-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations “the ion insertion and deinsertion principle”, “the alloy formation and de alloying principle”, and “the corresponding cations of which are those involved in the… ”. There is insufficient antecedent basis for this limitation, and the examiner suggest amending this limitation of the claim to “an ion insertion and deinsertion principle”, “an alloy formation and de alloying principle”, and “a corresponding cation of which is involved in the… ”. Additionally, this rejection based on indefiniteness applies to claims 2-17 and 20-21 due to dependency to claim 1. Appropriate correction is required.
Claims 4, 5, and 12 recite the limitation “the set of strips” in which there is no sufficient antecedent basis for this limitation as the claims directly or indirectly depend on claim 1 that recites “an assembly of strips”. The examiner suggests amending claims 4, 5, and 12 to recite “the assembly of strips” instead of this limitation currently recited. Appropriate correction is required. 
Claim 9 recites the limitation “the maximum separation y1” in which there is no sufficient antecedent basis for this limitation as the claim depends on claims 8 and 1 that does not recite this limitation. The examiner suggests amending claim 9 to recite “a maximum separation y1” instead of this limitation currently recited. Appropriate correction is required.
Claim 11 recites the limitations “the length x1” and “the length z1” in which there is no sufficient antecedent basis for the limitations as the claim depends on claims 10 and 1 that does not recite the limitations. The examiner suggests amending claim 11 to recite “a length x1” and “a length z1” instead of the limitations currently recited. Appropriate correction is required.

Relevant Art
Although not relied upon in this Office Action, the examiner notes the following prior art as relevant art to the instant application.
Gao et al – CN 103606644 A
Zhang – CN 108336293 A
Kozinsky et al - US 2010/0285355 A1

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al (US 2014/0162120 A1). Hereinafter referred to as Fujii.
Regarding claim 1, Fujii discloses a negative electrode for an accumulator (“an anode… for an electrochemical device such as a battery” [0029]) functioning based on the ion insertion 
a first layer (1) comprising an active material (top layer of 2 Fig. 1, “anode active material layer” [0030]) deposited via one of its faces, on a first face of a current collector (13) (top surface of 1 Fig. 1, “anode current collector” [0030]);
a second layer (7) comprising an active material (bottom layer of 2 Fig. 1) deposited via one of its faces, on a second face of a current collector (13), said first face being opposite said second face (bottom surface of 1 Fig. 1);
said negative electrode extending in length along an electrode longitudinal direction (the lateral direction spanning in the left and right of the electrode represented in Figs. 1, 8, 10 and 13),
wherein each of the first layer and the second layer is partly coated with an assembly of strips (2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48) each composed of a metal (3 Fig. 1, “coat 3 may be provided on the both faces of the anode current collector 1” [0030] and “the coat 3 preferably contains at least one of a metal hydroxide and a metal oxide … at least one selected from the group consisting of aluminum hydroxide, zirconium hydroxide, … aluminum oxide, zirconium oxide, and titanium oxide” [0064]), the corresponding cations of which are those involved in the ion insertion and deinsertion process and/or in the alloy formation and dealloying process in the active material of the first layer and the second layer (“as the cathode material, for example, an oxide such as titanium oxide” [0098], which is included in the group of materials that the coat 3 may be made of in the previous citation), said strips being separated from each other along the electrode longitudinal direction and each 
Regarding claim 2, Fujii discloses all of the limitations for the negative electrode as set forth in claim 1 above, and wherein the active material, either for the first layer (1) and/or the second layer (7) is:
a material that can intercalate or deintercalate alkali ions (“Specifically, magnesium (Mg), …” [0039]); or
a material that can intercalate or deintercalate alkali earth ions.
Regarding claim 3, Fujii discloses all of the limitations for the negative electrode as set forth in claim 1 above, and wherein the active material, either for the first layer (1) and/or the second layer (7), is chosen from among:
silicon (“anode material containing at least one of silicon and tin, for example, the simple substance, an alloy, or a compound of silicon” [0040])
a carbon material such as hard carbon, natural graphite or artificial graphite (“the anode active material contains the carbon material,… “ [0059]), and;
mixtures thereof.
Regarding claim 4, Fujii discloses all of the limitations for the negative electrode as set forth in claim 1 above, and wherein the strips composed of a metal among the set of strips (2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24) coating the first layer and the set of strips (26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48) coating the second layer are strips composed of an alkali metal or 
Regarding claim 6, Fujii discloses all of the limitations for the negative electrode as set forth in claim 1 above, and wherein the current collector (13) is an unperforated collector in the form of a metal foil (“anode current collector 1 made of an electrolytic copper foil or the like” [0073]).
Regarding claim 7, Fujii discloses all of the limitations for the negative electrode as set forth in claim 1 above, and wherein the current collector (13) comprises one or several metals chosen from among copper, aluminum and alloys thereof (“copper foil or the like” [0073]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2014/0162120 A1) as applied to claim 1 above, and further in view of Yasuda et al (US 2005/0175900 A1). Hereinafter referred to as Yasuda.
Regarding claims 5 and 14, Fujii discloses all of the limitations for the negative electrode as set forth in claim 1 above, but does not disclose wherein each strip in the set of strips coating the first layer and the set of strips coating the second layer are in the form of a metal strip with a thickness greater than or equal to 50 µm, and 
wherein the separation along the electrode longitudinal direction, for each pair of two directly consecutive strips in the strip assembly in the layer concerned is less than 2 cm.
However, Yasuda discloses a negative electrode for an accumulator functioning based on the ion insertion and deinsertion principle and/or based on the alloy formation and dealloying principle (“an anode for nonaqueous secondary batteries which is capable of intercalating and deintercalating an alkali metal, such as lithium” [0001]) comprising a layer that includes an active material deposited on one face of a current collector (4 Figs 3 and 4, “second covering layer” [0031]) wherein the layer is coated with an assembly of strips composed of a metal (3 Figs. 3 and 4, “first covering layer” [0031] “containing an element capable of intercalating 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the negative electrode of Fujii in view of Yasuda wherein each strip in the set of strips coating the first layer and the set of strips coating the second layer are in the form of a metal strip with a thickness greater than or equal to 50 µm, in order to achieve an economic production of the negative electrode that involves consecutive series of steps where the first and second layers comprising the active material is prevented from forming an oxide surface layer, and that forms an alloy interface that prevents peeling between the respective layers and strips of the assembly of strips.
Furthermore, Yasuda teaches wherein the separation along the electrode longitudinal direction, for each pair of two directly consecutive strips in the strip assembly in the layer concerned is less than 2 cm (“fine random breaks at the interfaces with the adjacent lower and 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the negative electrode of Fujii in view of Yasuda wherein the separation along the electrode longitudinal direction, for each pair of two directly consecutive strips in the strip assembly in the layer concerned is less than 2 cm, in order to achieve an effective utilization of the strip assembly as a negative electrode.

Claims 8-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2014/0162120 A1) as applied to claim 1 above, and further in view of Utsugi et al (US 2004/0258997 A1). Hereinafter referred to as Utsugi.
Regarding claims 8-12 and 15-17, Fujii discloses all of the limitations for the negative electrode as set forth in claim 1 above, but does not disclose wherein each layer (namely the first layer and the second layer) has a first end (3, 9) without any strips extending along the electrode longitudinal direction, said first end (3, 9) having a length z1 along the electrode longitudinal direction,
wherein the value of the length z1 along the electrode longitudinal direction is greater than the maximum separation y1 for each pair of two directly consecutive strips in the strip assembly, 
wherein each layer (namely the first layer and the second layer) has a second end (5, 11) that has no strips extending along the electrode longitudinal direction and opposite to the first end,
1 of the second end (5, 11) along the electrode longitudinal direction is less than the length z1,
wherein the length z1 satisfies the following relation:
z1 = L-x1-y1*(1-n)-l*n
in which:
L is the total length along the electrode longitudinal direction of the layer concerned (namely the first layer and/or the second layer);
x1 is the length along the electrode longitudinal direction of the second end of the layer concerned (namely the first layer and/or the second layer);
y1 is the separation along the electrode longitudinal direction, for each pair of two directly consecutive strips in the strip assembly in the layer concerned (namely the first layer and/or the second layer);
n is the number of strips in the strip assembly in the layer concerned;
l is the width (along the electrode longitudinal direction) of each strip in the set of strips.
However, Utsugi discloses a negative electrode for an accumulator functioning based on an ion insertion and deinsertion principle and/or based on an alloy formation and dealloying principle (“negative electrode … capable of absorbing and emitting lithium ions [0003]) comprising a first layer and a second layer deposited on one face of a current collector (2a Fig. 2, “first layers” [0037]) wherein each of the first and second layers is partly coated with an assembly of strips composed of a metal (3a Fig. 2, “second layers” [0037] “mainly composed of silicon” [0053]), and that said negative electrode extends in length along an electrode longitudinal direction (the length in which the negative electrode 4a/3a/2a/1a shown in Fig. 6 1 along the electrode longitudinal direction (Figs. 3, 4, and 6 show that the left end parts of the obverse and reverse side of the copper foil extend in the longitudinal direction of the negative electrode), wherein the value of the length z1 along the electrode longitudinal direction is greater than the maximum separation y1 for each pair of two directly consecutive strips in the strip assembly (Fig. 4 where the z1 lengths on the left end part is greater than the separation between directly consecutive second layers 2a is 0.02 m on the obverse side and 0.08 m on the reverse side), and wherein the length z1 satisfies the following relation:
z1 = L-x1-y1*(1-n)-l*n
in which:
L is the total length along the electrode longitudinal direction of the layer concerned (namely the first layer and/or the second layer);
x1 is the length along the electrode longitudinal direction of the second end of the layer concerned (namely the first layer and/or the second layer);
y1 is the separation along the electrode longitudinal direction, for each pair of two directly consecutive strips in the strip assembly in the layer concerned (namely the first layer and/or the second layer);
n is the number of strips in the strip assembly in the layer concerned;
l is the width (along the electrode longitudinal direction) of each strip in the set of strips
1, the length of separation between the second layers 3a of “0.02 m” and “0.08 m” correspond to y1, the number of second layers 3a correspond to n, and the widths of “0.41 m” and “0.35 m” correspond to l, which results in the “7 m” of the left end part that corresponds to z1).
Moreover, Utsugi teaches wherein each layer has a second end that has no strips extending along the electrode longitudinal direction and opposite to the first end (“The obverse side of the copper foil was provided with uncoated parts of … 6.42 m at … the right end part”, “the reverse side of the copper foil was provided with uncoated parts of … 6.48 m at … the right end part” [0052]), and wherein the length x1 of the second end along the electrode longitudinal direction is less than the length z1 (Fig. 4 where the lengths of the right end part of 6.42 m and 6.48 m is less than the length of the left end part of 7 m). Utsugi further teaches that the configuration of the negative electrode reduces time for production ([0059]) that utilize a doctor blade coating method ([0053]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the negative electrode of Fujii in view of Utsugi wherein each layer (namely the first layer and the second layer) has a first end (3, 9) without any strips extending along the electrode longitudinal direction, said first end (3, 9) having a length z1 along the electrode longitudinal direction, wherein the value of the length z1 along the electrode longitudinal direction is greater than the maximum separation y1 for each pair of two directly consecutive strips in the strip assembly,  wherein each layer (namely the first layer and the second layer) has a second end (5, 11) that has no strips extending along the electrode longitudinal direction and opposite to the first end, wherein the length x1 of the second end (5, 11) along the electrode longitudinal direction is 1, and wherein the length z1 satisfies the following relation: z1 = L-x1-y1*(1-n)-l*n, in order to achieve a production for the negative electrode of improved time efficiency and that utilizes doctor blade coating methods.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2014/0162120 A1) in view of Utsugi (US 2004/0258997 A1) as applied to claim 9 above, and further in view of Woo et al (KR 1020150128063). Hereinafter referred to as Woo.
Regarding claim 13, modified Fujii discloses all of the limitations for the negative electrode as set forth in claim 9 above, but does not disclose wherein the separation y1 satisfies the following relation:
y1 = 2x1
in which x1 is the length along the electrode longitudinal direction of the second end of the layer concerned (namely the first layer and/or the second layer).
However, Woo discloses a negative electrode for an accumulator functioning based on the ion insertion and deinsertion and/or based on the alloy formation and dealloying principle (“lithium secondary battery in which an electrode assembly is embedded in a battery case, impregnated with an electrolyte, and sealed, and charging/discharging is possible.” bottom of p. 5 to p. 6) comprising a first layer and a second layer each deposited on one face of a current collector and partly coated (“negative electrode plate has a structure in which a plurality of coated portions coated with an electrode active material on one or both surfaces of the current collector and a plurality of uncoated portions not coated with an electrode active material” top of p. 4) wherein the negative electrode extends in length along an electrode longitudinal direction (the direction that extends in the left and right side of the electrode shown in Fig. 4) and has a 1 satisfies the following relation: y1 = 2x1 in which x1 is the length along the electrode longitudinal direction of the second end of the layer concerned (“minor widths 311a and 311b decrease from the center to the edge of the electrode plate, and the width of the uncoated area 311a of the largest size is constantly reduced in the range of 50% to 95%” middle of p. 8 where a width reduction of 50% corresponds to the recited expression of the limitation). Woo further teaches that this arrangement of the negative electrode allows easy bending without detachments of the active material (bottom half of p. 8).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the negative electrode of modified Fujii in view of Woo wherein the separation y1 satisfies the following relation: y1 = 2x1 in which x1 is the length along the electrode longitudinal direction of the second end of the layer concerned (namely the first layer and/or the second layer), in order to achieve a negative electrode that is capable of being bent without detaching the active material of the first and second layers from the current collector.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2014/0162120 A1) in view of Utsugi (US 2004/0258997 A1) as applied to claim 10 above, and further in view of Reimers et al (US 6146694). Hereinafter referred to as Reimers.
Regarding claim 15, modified Fujii discloses all of the limitations for the negative electrode as set forth in claim 10 above, but does not disclose wherein the first end of the first layer is located opposite the first end of the second layer along the electrode longitudinal direction.

Therefore, it would have been obvious for a person of ordinary skill in the art to modify the negative electrode of modified Fujii in view of Reimers wherein the first end of the first layer is located opposite the first end of the second layer along the electrode longitudinal direction, in order to achieve a configuration of the strips between the first and second layers that reduce damage inflicted onto the negative electrode during its production from machine vibrations.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2014/0162120 A1) as applied to claim 1 above, and further in view of Reimers et al (US 6146694). Hereinafter referred to as Reimers.
Regarding claims 16-17, Fujii discloses all of the limitations for the negative electrode as set forth in claim 1 above, but does not disclose wherein at least one strip in the strip assembly in the first layer is located along the electrode thickness direction, at least partly corresponding to a free zone defined between two directly consecutive strips coating the second layer and vice versa, and
wherein each strip in at least part of the strip assembly in the first layer is located along the electrode thickness direction, at least partly corresponding to a free zone defines between two directly consecutive strips coating the second layer, and vice versa.
However, Reimers discloses a negative electrode for an accumulator functioning based on the ion insertion and deinsertion and/or based on the alloy formation and dealloying principle comprising a first layer and a second layer each deposited on one face of a current collector and partly coated (“Anode foils are prepared in a like manner except that a suitable anode powder (eg. a graphitic carbon) is used” Col 2 L 41-44 where “coaters can apply segment coatings on both sides of a metal foil web for use in lithium ion battery applications” Col 2 L 59-61, and defines segment coatings 2 and 3 Col 2 L 49-51) wherein the negative electrode extends in length along an electrode longitudinal direction (the direction to the left and the right of Fig. 3e). Reimers teaches wherein at least one strip in the strip assembly in the first layer is located along the electrode thickness direction, at least partly corresponding to a free zone defined between two directly consecutive strips coating the second layer and vice versa, and wherein each strip in at least part of the strip assembly in the first layer is located along the electrode thickness 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the negative electrode of Fujii in view of Reimers wherein at least one strip in the strip assembly in the first layer is located along the electrode thickness direction, at least partly corresponding to a free zone defined between two directly consecutive strips coating the second layer and vice versa, and wherein each strip in at least part of the strip assembly in the first layer is located along the electrode thickness direction, at least partly corresponding to a free zone defines between two directly consecutive strips coating the second layer, and vice versa, in order to achieve a configuration of the strips between the first and second layers that reduce damage inflicted onto the negative electrode during its production from machine vibrations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721